

115 HR 476 IH: Veterans Emergency Treatment Act
U.S. House of Representatives
2017-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 476IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2017Mr. Newhouse (for himself, Mr. Gohmert, Mr. Hensarling, Mr. Jones, Mr. Marshall, Mr. Olson, Mrs. Radewagen, and Mr. Young of Iowa) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to clarify the emergency hospital care furnished by the
			 Secretary of Veterans Affairs to certain veterans.
	
 1.Short titleThis Act may be cited as the Veterans Emergency Treatment Act or the VET Act. 2.Clarification of emergency hospital care furnished by the Secretary of Veterans Affairs to certain veterans (a)In generalChapter 17 of title 38, United States Code, is amended by inserting after section 1730A the following new section:
				
					1730B.Examination and treatment for emergency medical conditions and women in labor
 (a)Medical screening examinationsIn carrying out this chapter, if any enrolled veteran requests, or a request is made on behalf of the veteran, for examination or treatment for a medical condition, regardless of whether such condition is service-connected, at a hospital emergency department of a medical facility of the Department, the Secretary shall ensure that the veteran is provided an appropriate medical screening examination within the capability of the emergency department, including ancillary services routinely available to the emergency department, to determine whether an emergency medical condition exists.
						(b)Necessary stabilizing treatment for emergency medical conditions and labor
 (1)If an enrolled veteran comes to a medical facility of the Department and the Secretary determines that the veteran has an emergency medical condition, the Secretary shall provide either—
 (A)such further medical examination and such treatment as may be required to stabilize the medical condition; or
 (B)for the transfer of the veteran to another medical facility of the Department or a non-Department facility in accordance with subsection (c).
 (2)The Secretary is deemed to meet the requirement of paragraph (1)(A) with respect to an enrolled veteran if the Secretary offers the veteran the further medical examination and treatment described in such paragraph and informs the veteran (or an individual acting on behalf of the veteran) of the risks and benefits to the veteran of such examination and treatment, but the veteran (or individual) refuses to consent to the examination and treatment. The Secretary shall take all reasonable steps to secure the written informed consent of such veteran (or individual) to refuse such examination and treatment.
 (3)The Secretary is deemed to meet the requirement of paragraph (1) with respect to an enrolled veteran if the Secretary offers to transfer the individual to another medical facility in accordance with subsection (c) of this section and informs the veteran (or an individual acting on behalf of the veteran) of the risks and benefits to the veteran of such transfer, but the veteran (or individual) refuses to consent to the transfer. The hospital shall take all reasonable steps to secure the written informed consent of such veteran (or individual) to refuse such transfer.
							(c)Restriction of transfers until veteran stabilized
 (1)If an enrolled veteran at a medical facility of the Department has an emergency medical condition that has not been stabilized, the Secretary may not transfer the veteran to another medical facility of the Department or a non-Department facility unless—
								(A)
 (i)the veteran (or a legally responsible individual acting on behalf of the veteran), after being informed of the obligation of the Secretary under this section and of the risk of transfer, requests in writing a transfer to another medical facility;
 (ii)a physician has signed a certification (including a summary of the risks and benefits) that, based upon the information available at the time of transfer, the medical benefits reasonably expected from the provision of appropriate medical treatment at another medical facility outweigh the increased risks to the veteran and, in the case of labor, to the unborn child from effecting the transfer; or
 (iii)if a physician is not physically present in the emergency department at the time a veteran is transferred, a qualified medical person (as defined by the Secretary in regulations) has signed a certification described in clause (ii) after a physician, in consultation with the person, has made the determination described in such clause, and subsequently countersigns the certification; and
 (B)the transfer is an appropriate transfer as described in paragraph (2). (2)An appropriate transfer to a medical facility is a transfer—
 (A)in which the transferring medical facility provides the medical treatment within the capacity of the facility that minimizes the risks to the health of the enrolled veteran and, in the case of a woman in labor, the health of the unborn child;
 (B)in which the receiving facility— (i)has available space and qualified personnel for the treatment of the veteran; and
 (ii)has agreed to accept transfer of the veteran and to provide appropriate medical treatment; (C)in which the transferring facility sends to the receiving facility all medical records (or copies thereof), related to the emergency condition for which the veteran has presented, available at the time of the transfer, including records related to the emergency medical condition of the veteran, observations of signs or symptoms, preliminary diagnosis, treatment provided, results of any tests and the informed written consent or certification (or copy thereof) provided under paragraph (1)(A), and the name and address of any on-call physician (described in subsection (d)(1)(C) of this section) who has refused or failed to appear within a reasonable time to provide necessary stabilizing treatment;
 (D)in which the transfer is effected through qualified personnel and transportation equipment, as required including the use of necessary and medically appropriate life support measures during the transfer; and
 (E)that meets such other requirements as the Secretary may find necessary in the interest of the health and safety of veterans transferred.
								(d)Charges
 (1)Nothing in this section may be construed to affect any charges that the Secretary may collect from a veteran or third party.
 (2)The Secretary shall treat any care provided by a non-Department facility pursuant to this section as care otherwise provided by a non-Department facility pursuant to this chapter for purposes of paying such non-Department facility for such care.
 (e)NondiscriminationA medical facility of the Department or a non-Department facility, as the case may be, that has specialized capabilities or facilities (such as burn units, shock-trauma units, neonatal intensive care units, or (with respect to rural areas) regional referral centers as identified by the Secretary in regulation) shall not refuse to accept an appropriate transfer of an enrolled veteran who requires such specialized capabilities or facilities if the facility has the capacity to treat the veteran.
 (f)No delay in examination or treatmentA medical facility of the Department or a non-Department facility, as the case may be, may not delay provision of an appropriate medical screening examination required under subsection (a) or further medical examination and treatment required under subsection (b) of this section in order to inquire about the method of payment or insurance status of an enrolled veteran.
 (g)Whistleblower protectionsThe Secretary may not take adverse action against an employee of the Department because the employee refuses to authorize the transfer of an enrolled veteran with an emergency medical condition that has not been stabilized or because the employee reports a violation of a requirement of this section.
 (h)DefinitionsIn this section: (1)The term emergency medical condition means—
 (A)a medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) such that the absence of immediate medical attention could reasonably be expected to result in—
 (i)placing the health of the enrolled veteran (or, with respect to an enrolled veteran who is a pregnant woman, the health of the woman or her unborn child) in serious jeopardy;
 (ii)serious impairment to bodily functions; or (iii)serious dysfunction of any bodily organ or part; or
 (B)with respect to an enrolled veteran who is a pregnant woman having contractions— (i)that there is inadequate time to effect a safe transfer to another hospital before delivery; or
 (ii)that transfer may pose a threat to the health or safety of the woman or the unborn child. (2)The term enrolled veteran means a veteran who is enrolled in the health care system established under section 1705(a) of this title.
 (3)The term to stabilize means, with respect to an emergency medical condition described in paragraph (1)(A), to provide such medical treatment of the condition as may be necessary to assure, within reasonable medical probability, that no material deterioration of the condition is likely to result from or occur during the transfer of the enrolled veteran from a facility, or, with respect to an emergency medical condition described in paragraph (1)(B), to deliver (including the placenta).
 (4)The term stabilized means, with respect to an emergency medical condition described in paragraph (1)(A), that no material deterioration of the condition is likely, within reasonable medical probability, to result from or occur during the transfer of the individual from a facility, or, with respect to an emergency medical condition described in paragraph (1)(B), that the woman has delivered (including the placenta).
 (5)The term transfer means the movement (including the discharge) of an enrolled veteran outside the facilities of a medical facility of the Department at the direction of any individual employed by (or affiliated or associated, directly or indirectly, with) the Department, but does not include such a movement of an individual who—
 (A)has been declared dead; or (B)leaves the facility without the permission of any such person..
 (b)Clerical amendmentThe table of sections of such chapter is amended by inserting after the item relating to section 1730A the following new item:
				
					
						1730B. Examination and treatment for emergency medical conditions and women in labor..
			